DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 
Claim Status
Claim amendments were filed on 4/15/2022.  
Claims 1-20 are pending.
Claims 1, 9, and 17 are independent.
Claims 1, 9, and 17 are currently amended.
Claims 5-6, 8, 13, and 16 are previously presented.
Claims 2-4, 7, 10-12, 14-15, and 18-20 are original.


Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
35 U.S.C. 103
Applicant’s arguments regarding the prior rejection of claims 1-3, 5, 8-11, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beenau (US 2009/0327131 A1) in view of Speisser (US 2014/0273996 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weller (US 2010/0057619 A1).

Regarding claims 1, 9, and 17, Weller discloses a computer-implemented method, associated product, and system, to process registrations of users in a mobile payment service being one of a plurality of services supported by a service provider, comprising: 

receiving, by one or more computing devices of the mobile payment service, information to register an account for a user for the mobile payment service (see para. 0039, 0050-0053), the information comprising:
a first data item of the user of a first type common to profiles used in at least one other electronic service offered by the provider, and at least one other data item of the user of another type different from the first type (see para. 0039, 0050-0053, wherein registration information is entered by cardholders);

identifying, by the one or more computing devices, a user profile associated with at least one electronic service offered by the provider, other than the mobile payment service, that includes the first data item (see para. 0039, wherein the information is compared to determine a match with information already on file in the authentication database, wherein the information already on file is used by other electronic services provided by the issuer);
in response to identifying a user profile that includes the first data item:
comparing, by the one or more computing devices, the at least one other data item with information in the identified user profile to determine whether the at least one data item of the user matches information in the identified user profile (see para. 0039, 0050-0053, wherein additional information entered by consumer is also matched); and
in response to determining that the at least one other data item matches information in the identified user profile, registering, by the one or more computing devices, the user in the mobile payment service in response to the comparison indicating a match between the at least one other data item and a data item of the other type in the information in the identified user profile (see para. 0054).

Regarding claims 2, 10, and 18, Weller discloses the method of claim 1, wherein the first data item is received from a mobile communications device of the user and/or comprises a unique identifier for a mobile communications device of the user (see para. 0037, 0039).

Regarding claims 5 and 13, Weller discloses the method of claim 1, further comprising: denying, by the one or more computing devices, registration in the mobile payment service for the user in response to the comparison not indicating a match between the at least one other data item and a data item of the other type in the information in the identified profile (see para. 0039).

Regarding claims 8 and 16, Weller discloses the method of claim 1, wherein a match between the at least one other data item and a data item of the other type in the information in the identified profile comprises a match across each of a plurality of other data item types (see para. 0050-0053).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weller (US 2010/0057619 A1) in view of Das (US 2022/0051294 A1).

Regarding claims 3, 11, and 19 Weller does not explicitly disclose, but Das teaches wherein the first data item is one of: a phone number of a mobile communications device of the user, and a subscriber identity module (SIM) identifier of a mobile communications device of the user (see para. 0038-0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Weller to include wherein the first data item is one of: a phone number of a mobile communications device of the user, and a subscriber identity module (SIM) identifier of a mobile communications device of the user.
One skilled in the art would have been motivated to make the modification to identify users faster (see Das, para. 0041).

Regarding claims 4, 12, and 20, Das teaches wherein the first data item is received from the mobile communications device of the user automatically, and without separate entry by the user (see para. 0038-0041).


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weller (US 2010/0057619 A1) in view of Das (US 2022/0051294 A1), further in view of Rose (US 2010/0042542 A1).

Regarding claims 6 and 14, Weller discloses denying registration but does not explicitly teach in response to denying registration: querying, by the one or more computing devices, at least one third-party database using the first data item; receiving, by the one or more computing devices, query results in response to querying the at least one third-party database using the first data item; comparing, by the one or more computing devices, the received at least received other data item with the received query results; and registering, by the one or more computing devices, the user in the mobile payment service in response to the comparison indicating a match between the at least one other data item and a data item of the other type in the query results.
Rose teaches in response to denying registration: querying, by the one or more computing devices, at least one third-party database using the first data item; receiving, by the one or more computing devices, query results in response to querying the at least one third-party database using the first data item; comparing, by the one or more computing devices, the received at least received other data item with the received query results; and registering, by the one or more computing devices, the user in the service in response to the comparison indicating a match between the at least one other data item and a data item of the other type in the query results (see para. 0042-0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Weller further to include in response to denying registration: querying, by the one or more computing devices, at least one third-party database using the first data item; receiving, by the one or more computing devices, query results in response to querying the at least one third-party database using the first data item; comparing, by the one or more computing devices, the received at least received other data item with the received query results; and registering, by the one or more computing devices, the user in the mobile payment service in response to the comparison indicating a match between the at least one other data item and a data item of the other type in the query results.
One skilled in the art would have been motivated to make the modification in order to provide additional authentication method to the user (see Rose, para. 0042).

Regarding claims 7 and 15, Rose teaches denying, by the one or more computing devices, registration in the service for the user in response to the second comparison not indicating a match between at least one received other data item and a data item of the other type in the query results (see para. 0042).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Erickson (US 2009/0024526 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698     
ERIC WONG
Primary Examiner
Art Unit 3698